DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits of application 16/916,357. Claims 1-20 are currently pending.

Specification
	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
	The abstract of the disclosure is objected to because of undue length.  Correction is required.  See MPEP § 608.01(b).
	The disclosure is objected to because of the following informalities: page 1, Summary of the Invention, states “a method according to claim 12” in line 1. The method is claimed in claim 13, not claim 12.
Appropriate correction is required.

Claim Objections
	Claim 14 is objected to because of the following informalities:  line 1 states dependency to the method according to claim 12. The method is introduced in claim 13. For examination purposes it is interpreted that claim 14 is dependent on claim 13. Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 4-7, 14, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
	Claim 4 recites the limitation “the stator beam” in lines 2, 3, and 7. It is unclear which of the first stator beam and the second stator beam this limitation is regarding.
	Claim 14 recites the limitation “the stator beam” in lines 1, 2, and 6. It is unclear which of the first stator beam and the second stator beam this limitation is regarding.
	Regarding claims 7, 18, and 19 the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-5, 8-13, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170107080 A1 (Steinhauer) in view of WO 2016207136 A1 (Purosto et al.).
	Regarding claim 1, Steinhauer teaches:
Conveyor (elevator system 100, figure 1) for passengers and/or goods, the conveyor comprising at least one linear electric motor (first element 310 and second element 320, figure 1) formed by linear stator beams (rails 110a, 110b and compensation rail element 125, figure 1) being located in a fixed correlation to an environment (shafts 101a, 101b, figure 1), and at least one mover (second element 320, figure 1) co-acting and moving along the stator beams, the stator beams comprising at least a first stator beam  
	Steinhauer does not teach:
the stator beams having stator poles,
and which mover is adapted to face the respective stator poles of the stator beam, wherein the mover has at least one winding
	However, Purosto et al. teach:
A conveyor with linear stator beams (vertical stator beam 18, figure 2) and at least one mover (movers 24, 26, figure 2), and
the stator beams having stator poles (ferromagnetic poles 52, figure 4),

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the stator and corresponding mover structure of Purosto et al. with the elevator system of Steinhauer because the stator beams are more lightweight (see Purosto et al. page 2, lines 8-16) which is particularly advantageous for high-rise buildings where linear motor systems are commonly utilized. The lower weight also reduces material costs.
	Regarding claim 2, Steinhauer further teaches:
wherein the drive control comprises a control model, particularly a magnetic model (see paragraph [0050], “A control unit 600… is set up, in particular in terms of programming technology, to carry out a preferred embodiment of a method according to the invention for operating the elevator system 100. It is the case here in particular that the control unit 600 actuates the linear drive 300 and causes the travel of the elevator car.” The components of linear drive 300 includes magnets for generating the driving force, see claim 24).  
	Regarding claim 3, Steinhauer further teaches:
wherein whereby the drive control and motor drive are configured to provide control signals for the mover by means of the control model (see paragraph [0050], the control unit 600 sends signals to linear drive 300 to actuate movement of the second element 320).  
	Regarding claim 4, Purosto et al. further teach: 
wherein the stator beam (stator beam 18, figure 3) comprises at least two side faces (42, 44, 46, 48, figure 3) located at opposite sides of the stator beam, each of the sideBIRCH, STEWART, KOLASCH & BIRCH, LLPMKM/MKM/tttApplication No.: NEWDocket No.: 1381-0842PUS1 Page 4 of 9faces carrying a corresponding stator beam (stator 50, figure 3) with ferromagnetic poles (ferromagnetic poles 52, figure 4) spaced apart by a pitch (pitch d, figure 4), and which mover comprises at least two opposite counter-faces 
	Regarding claim 5, Purosto et al. further teach: 
wherein each of the counter-faces (counterfaces 54, figure 3) of the mover (24, 26) has at least one mover unit (see figure 4) with at least one winding (windings 74, 76, figure 4) and at least one permanent magnet (permanent magnets 71, figure 4), which are arranged to co-act with the ferromagnetic poles (52) of the stator beams (50) on the respective side face of the stator
	Regarding claim 8, the combination of Steinhauer and Purosto et al. further teaches:
whereby width and/or height and / or length and / or material of the stator poles (ferromagnetic poles 52, Purosto et al.) of the first stator beam (compensation rail element 125, Steinhauer) is different from the width and/or height and / or length and / or material of the second stator beam (rail 110a, Steinhauer, in the combination of Steinhauer and Purosto et al. the stator poles of the first beam would clearly be a different width, height, and length than the second stator beam).  
	Regarding claim 9, Steinhauer further teaches:
wherein the conveyor is an elevator (elevator system 100, figure 1).  
	Regarding claim 10, Steinhauer further teaches:
wherein the first direction is horizontal direction (see figure 1, compensation rail element 125 is arranged for horizontal movement).  
	Regarding claim 11, Steinhauer further teaches:
wherein the second direction is vertical direction (see figure 1, rail 110a is arranged for vertical movement).  
	Regarding claim 12, Steinhauer further teaches:
wherein the first stator beam (125) is horizontal stator beam and that the second stator beam (110a) is vertical stator beam (see figure 1).  
claim 13, Steinhauer teaches:
Method of operating a conveyor (elevator system 100, figure 1) for passengers and/or goods, the conveyor comprising at least one linear electric motor (first element 310 and second element 320, figure 1) formed by linear stator beams (rails 110a, 110b and compensation rail element 125, figure 1) being located in a fixed correlation to an environment (shafts 101a, 101b, figure 1), and at least one mover (second element 320, figure 1) co-acting and moving along the stator beams, the stator beams comprising at least a first stator beam  (compensation rail element 125) extending in a first movement path (opening 103) in a first direction (horizontal) of the passenger conveyor and at least a second stator beam (rail 110a, figure 1) extending in a second movement path (shaft 101a) in a second direction (vertical) of the passenger conveyor, wherein the first direction and the second direction are different directions, selected from the group of horizontal, inclined and vertical direction, the linear motor being controlled by a motor drive (linear drive 300, figure 1), which motor drive is controlled by a drive control (control unit 600, figure 1), whereby the drive control comprises a set of control parameters, characterized in that for the first and second stator beam different control parameters are used for the drive control (see paragraph [0051], lines 1-3, “the control unit 600 controls a changeover or travel of the elevator car 200 between the elevator shafts 110a and 110b.” The control unit actuates the linear drive for travel in the shafts as well as between the shafts. There are clearly different parameters used for initiating vertical travel along the first stator beam and horizontal travel along the second stator beam.).
	Steinhauer does not teach:
the stator beams having stator poles,
and which mover is adapted to face the respective stator poles of the stator beam, wherein the mover has at least one winding
	However, Purosto et al. teach:

the stator beams having stator poles (ferromagnetic poles 52, figure 4),
and which mover (24, 26) is adapted to face the respective stator poles of the stator beam (18), wherein the mover has at least one winding (windings 74, 76, figure 4) arranged to co-act with the stator poles (52).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the stator and corresponding mover structure of Purosto et al. with the elevator system of Steinhauer because the stator beams are more lightweight (see Purosto et al. page 2, lines 8-16) which is particularly advantageous for high-rise buildings where linear motor systems are commonly utilized. The lower weight also reduces material costs.
	Regarding claim 15, Purosto et al. further teach: 
wherein the stator beam (18) comprises at least two side faces (42, 44, 46, 48) located at opposite sides of the stator beam, each of the side faces carrying a corresponding stator beam (50) with ferromagnetic poles (52) spaced apart by a pitch (d), and which mover (24, 26) comprises at least two opposite counter-faces (54) facing the respective stator beams on the opposite side faces of the stator beam.  
	Regarding claim 16, Purosto et al. further teach: 
wherein the stator beam (18) comprises at least two side faces (42, 44, 46, 48) located at opposite sides of the stator beam, each of the side faces carrying a corresponding stator beam (50) with ferromagnetic poles (52) spaced apart by a pitch (d), and which mover (24, 26) comprises at least two opposite counter-faces (54) facing the respective stator beams on the opposite side faces of the stator beam.  
	Regarding claim 20, the combination of Steinhauer and Purosto et al. further teaches:
whereby width and/or height and / or length and / or material of the stator poles (ferromagnetic poles 52, Purosto et al.) of the first stator beam (compensation rail element 125, Steinhauer) is different from .  

Allowable Subject Matter
	Claims 6-7, 14, and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
	Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 6, 14, and 17 prior art of record does not disclose or render obvious a conveyor with a linear electric motor with a mover and a drive control that is configured to select the difference between signals from the opposing counterfaces of the mover. Most of the stator beams in the prior art have one face that interacts with the mover of the elevator car. The systems that do have multiple faces that co-act between the stator and the mover are symmetrical and are not configured to receive different signals from the drive control.
	Regarding claims 7, 18, and 19 prior art of record does not disclose or render obvious a conveyor where the stator poles are permanent magnets and the winding of the mover is an air-core winding. It is common in the art for the permanent magnets of a conveyor system with a linear drive to be located on the moving component of the system (e.g. the elevator car). 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160090275 A1 and US 20160083225 A1 are cited to show elevator systems with a linear drive and air-core windings. US 20180002142 A1 and US 20170015526 A1 are cited to show elevators with linear drives and permanent magnets arranged in Halbach arrays. US 20170036887 A1 shows an elevator system with a linear drive and control system. US 20090189465 A1 shows a linear motor with variance in the secondary sections.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/M.M.L./Examiner, Art Unit 3654